Citation Nr: 1102004	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-37 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for residuals of cold 
weather injuries to bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for bilateral hearing loss, tinnitus, 
and cold weather injuries of the bilateral lower extremities.  
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and 
for tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence is against a finding 
that the Veteran has cold weather injuries of the bilateral lower 
extremities related to active service.


CONCLUSION OF LAW

Claimed cold weather injuries of the lower extremities were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2009 that fully addressed 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the August 2009 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Moreover, he has not demonstrated any error 
in VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See Sanders 
v. Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has cold weather injuries of 
the lower extremities that may be related to service.  Pursuant 
to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination 
or obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  However, with regard to the claim for 
service connection for cold weather injuries of the lower 
extremities, the Board notes that there is no competent medical 
evidence of a current disability.  Although the Veteran has 
contended that he has such disabilities of the lower extremities, 
his lay statements alone are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Without competent evidence 
of a current disability, a VA examination to address the question 
of etiology is not necessary even under the low threshold set in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained VA 
treatment records for the Veteran.  As noted above, he did not 
undergo a VA examination in connection with this claim.  With 
regard to service treatment records (STRs), the Board notes that 
the RO requested his service records and was notified that his 
records were part of the records that were destroyed in a fire at 
NPRC in 1973.  In situations where STRs are unavailable, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law 
does not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  In this case, as explained below, the Veteran's report 
of being exposed to cold weather in service is accepted, however, 
the claim has been denied because the record lacks competent 
medical evidence of a current disability.  In addition, the Board 
also notes the Veteran has indicated he was not treated for this 
condition in service,.  

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims folder, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and obtaining evidence pertinent to his claim under the VCAA.  No 
useful purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background and Analysis

The Veteran contends that he was exposed to cold weather in 
service while at Lichen Island.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Veteran contends that he has cold weather injuries of the 
lower extremities that are related to service.  The record 
reflects that he has not specified the disability resulting from 
these reported cold weather injuries, and, similarly, after 
reviewing the record the Board finds that no competent medical 
evidence of any current disabilities of the lower extremities, 
including any that may be due to cold injuries in service.  
Brammer v. Derwinski, supra.  The Board acknowledges that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where 
the overall evidence of record fails to support a diagnosis of 
the claimed disability, that holding is inapplicable.  

Full consideration has been given to the Veteran's assertions 
that he has residual disability from being exposed to cold 
weather in service; however, he is a layperson, and as such has 
no competence to render a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, supra.  Lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Jandreau v. Nicholson, supra; Buchanan v. 
Nicholson, supra.  If the Veteran had ongoing lower extremity 
complaints or symptoms from service to the present, he would 
certainly be competent to report those symptoms.  However, the 
Board does not believe that a chronic disability of the lower 
extremities, as contrasted with symptoms, is subject to lay 
diagnosis.  The Board finds no basis for concluding that a lay 
person such as the Veteran would be capable of discerning what 
disorder his complaints or symptoms represented, in the absence 
of specialized training.  The Board acknowledges that the Veteran 
is competent to report that he was exposed to cold weather in 
service, however, even conceding such exposure to cold weather in 
service, there is still no lower extremity disability shown by 
the competent evidence of, to which such in-service cold weather 
exposure might be linked.  

Based upon the foregoing, and the lack of competent medical 
evidence of any residual disability of the lower extremities 
resulting from cold weather exposure in service, the Board 
concludes that the Veteran is not entitled to service connection 
for that condition.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not apply, 
and the claim for service connection for cold weather injuries of 
the lower extremities must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cold weather injuries of the lower 
extremities is denied.


REMAND

The Veteran contends that he was exposed to excessive and loud 
noise in service, even though he was a cook in service, and that 
he was not exposed to any loud noises since his discharge from 
service.  

The record reflects that the Veteran's STRs are unavailable, and 
were believed to have been destroyed in a fire in July 1973 at 
the NPRC facility.  Although STRs are not available in this 
matter, and the Veteran has indicated that he did not receive any 
treatment in service for his conditions, the Board acknowledges 
that the lack of any evidence showing the Veteran exhibited 
hearing loss consistent with the regulatory threshold 
requirements for hearing disability during service (38 C.F.R. § 
3.385) is not fatal to his claim.  The laws and regulations do 
not require in-service complaints of, or treatment for, hearing 
loss in order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has 
held that where there is no evidence of the Veteran's hearing 
disability until many years after separation from service, "[i]f 
evidence should sufficiently demonstrate a medical relationship 
between the veteran's in- service exposure to loud noise and his 
current disability, it would follow that the veteran incurred an 
injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  

VA audiological testing conducted in October 2010, confirms that 
the Veteran does have bilateral hearing loss disability for VA 
purposes, under 38 C.F.R. § 3.385.  With regard to tinnitus, the 
Veteran contends he has had ringing in his ears since service.  
The Board notes that he is competent to testify as to observable 
symptoms such as ringing in his ears, and tinnitus is the type of 
disorder associated with symptoms capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995)).  Thus there is sufficient 
evidence of current disabilities of bilateral hearing loss and 
tinnitus.  

With regard to the relationship between bilateral hearing loss 
and tinnitus and noise exposure in service, in support of his 
claim, The Veteran submitted a letter dated in August 2010, from 
a private physician, Dr. Johnson.  Dr. Johnson indicated that the 
Veteran's complaints were related to hearing loss "which 
occurred during his time in the service".  The Veteran reported 
a specific time in service when this hearing loss began.  He 
reported that after infiltration fire, during his training at 
camp in Claiborne, Louisiana, dynamite was used during the drill.  
In addition, he reported there was live fire over the soldiers as 
they crawled on their bellies.  He also complained of persistent 
ringing in the ears.  Dr. Johnson "felt" that the Veteran's 
hearing was "related to his time in the service.  

On a VA examination in October 2010, the Veteran reported he was 
a cook in service, but reported noise exposure when weaponry and 
grenades were being used overhead during training exercises.  He 
denied pre-military noise exposure.  His post-military 
occupations included working as a railroad laborer cleaning 
diesels for 29 years and as a spot welder at GM for four years.  
His recreational noise exposure included hunting.  He also 
complained of constant bilateral tinnitus since service.  The 
examiner noted review of private audiograms dated in 2003, as 
well as the audiometric records and letter from Dr. Johnson dated 
in August 2010; however, the examiner also responded "yes" that 
service medical records were reviewed, and indicated that 
although the c-file was provided for review, there were "no 
audiometric evaluations available".  The examiner could not 
resolve the issue of the etiology of bilateral hearing loss and 
tinnitus without resort to mere speculation.  The examiner 
indicated that private medical records were reviewed, that there 
were no audiometric evaluations in the file, that the Veteran's 
MOS was not consistent with exposure to noise, as he was a cook 
in service, and that the Veteran reported noise exposure during 
training exercises.  The examiner opined that the current hearing 
loss configuration was not consistent with acoustic trauma alone, 
and that it was likely that aging effects were not present.  
Finally, the examiner indicated that "[s]hould audiometric data 
become available a review of this claim is warranted".  

The United States Court of Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The Board also notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Thus, after reviewing the October 2010 VA examination report, the 
Board concludes that such examination/opinion is inadequate for 
rating purposes, and another is warranted.  In that regard, the 
VA examiner indicated that service medical records were reviewed, 
even though such records unavailable and are presumed destroyed 
in the fire in 1973 at NPRC.  Additionally, the VA examiner 
indicated she reviewed the claims file, but then claimed that 
there was no audiometric evaluations in the claims file.  A 
review of the claims file, however, shows private audiometric 
data for the Veteran , as well as the results of a VA 
audiological evaluation conducted apparently at the same time as 
the VA examination in October 2010.  The VA examiner also 
indicated in her opinion that the "current hearing loss 
configuration is not consistent with acoustic trauma alone", 
implying that the examiner did in fact review audiological data.  
Thus, it is unclear why the examiner would indicate that there 
were "no audiometric evaluations" available.  In addition, 
since the examiner indicated, following her opinion, that if 
"audiometric data became available a review of this claim is 
warranted", the Board finds that this matter should be reviewed 
by the same examiner (or another if not available), so that the 
audiological data of record may be properly considered.  

The VA examiner also indicated she could not resolve the issue 
regarding the etiology of bilateral hearing loss and tinnitus 
without resort to mere speculation, but did not provide an 
explanation for this.  Rather she indicated that the Veteran's 
MOS of cook was not consistent with exposure to noise, and that 
he reported noise exposure during training exercises.  As 
indicated above, service records are deemed unavailable, and the 
veteran has been notified of this.  However, the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Thus, the Veteran is competent to report that he was 
exposed to excessive noise in service (from weapons and grenades 
during training), and that he had hearing loss and ringing in his 
ears since then.  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As a lay 
person, the Veteran cannot provide a medical link between his 
reported in-service noise exposure and the later onset of hearing 
loss or tinnitus.  

Since the VA examiner in 2010 did not acknowledge the Veteran's 
competency to report exposure to noise in service and that he had 
hearing loss and ringing in his ears since then, the Board finds 
that this matter should be remanded in order to obtain a 
supplemental opinion, or if not available another VA examination 
with opinion.  The VA examiner should be advised as to the 
Veteran's competency to report lay-observable events (exposure to 
gunfire and cannon fire) and on the presence of symptoms (hearing 
loss and ringing in the ears), and should again be asked to 
render an opinion, with supporting rationale, as to whether the 
Veteran's bilateral hearing loss and/or tinnitus may be related 
to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Request that the Veteran provide updated 
information regarding any recent treatment or 
testing he may have received regarding his 
hearing loss and tinnitus.  With any 
assistance needed from the Veteran, obtain 
any additional pertinent records and 
associate them with the claims file.  

2. Forward the claims file, including a copy 
of this remand, to the examiner who conducted 
the October 2010 VA examination for a 
supplemental opinion.  Request that the 
examiner review the claims file again, to 
include the private and VA audiological data 
contained therein, and specifically note that 
such review has been accomplished.  All 
indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The examiner should take a 
history of the Veteran's noise exposure prior 
to, during, and subsequent to service, 
including any occupational and recreational 
noise exposure.

a. The examiner should be advised that the 
Veteran's service medical records are not 
available.  The examiner should also be made 
aware of the Veteran's description of noise 
exposure during service, and should be 
advised as to his competency to report lay-
observable events (i.e., exposure to weapons 
and grenades) and on the presence of symptoms 
(i.e., hearing loss and ringing in the ears).

b. The examiner should be requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
hearing loss and/or tinnitus had its onset in 
service or is causally related to excessive 
noise exposure in service, or whether such 
onset or causation is unlikely (i.e., less 
than a 50-50 probability).

c. Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d. The examiner must explain the rationale 
for any opinions given.  If any opinion 
requested above cannot be rendered on a 
medical or scientific basis without invoking 
processes relating to guesswork or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify, 
along with an explanation as to why that is 
so.

e. The examiner should be advised that an 
indication that rendering an opinion would 
require mere speculation, based on the sole 
fact that service records are unavailable is 
insufficient, and that in such a case, 
additional commentary must be provided - to 
specifically include commentary regarding the 
Veteran's reports of in-service noise 
exposure, hearing loss, and ringing in the 
ears.

f. If the prior examiner is not available, or 
is unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo an appropriate VA 
examination, to obtain the requested medical 
opinion noted above.  

3. Once the above-requested development has 
been completed, the claims must be 
readjudicated.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The Veteran and his 
representative should also be given an 
opportunity to respond to the SSOC.  The case 
must then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


